DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–7 and 9–12 are pending for examination in a reply filed on 11/11/2020.  Claim 8 is cancelled.  Claims 11–12 are NEW.

Examiner Notes
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	McPherson et al., US 2018/0150529 A1 (“McPherson”).
	(B)	Vasil et al., US 2011/0131448 A1 (“Vasil”).
	
McPherson is cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1–2, 6–7, and 9–10 are rejected under 35 U.S.C. 103 as being unpatentable over (A) McPherson.
See “References Cited” section, above, for full citations of references.

8.	Regarding claim 1, (A) McPherson teaches/suggests the invention substantially as claimed, including:
“A method for activating tasks ... , comprising:
assigning the tasks respectively to one of multiple activation schemata so that each of one or more of the activation schemata is assigned multiple ones of the tasks”
(Fig. 1 and ¶¶ 16–17: different data events 120 may serve as trigger events for ETL process 150 that are executed by ETL job processing 130. For example, a trigger event (e.g., triggered by a specified data event 120) may be associated with an ETL process (e.g. in a trigger event registry as discussed below with regard to FIG. 4). ETL job processing 130 may detect the occurrence of the trigger event 150 and determine whether the ETL process should be executed using execution criteria specified for the ETL process .... If the execution criteria are satisfied, then ETL job processing 130 may execute the triggered ETL process 160;
Fig. 4 and ¶ 36: a request 470 to register a trigger event may identify the ETL job, type of trigger event, and execution criteria to be applied for determining whether execution even of the ETL job
¶ 37: ETL job management 330 may implement trigger event monitoring 410 to detect trigger events for ETL jobs. For example, trigger event monitoring 410 may implement listeners or other processes that wait and identify events for a specified ETL job;
¶ 40: ETL job execution worker(s) 520 may then perform the ETL job in parallel or serialized fashion;
¶ 42: send trigger events 562 indicating completion of the ETL job to ETL job management 330, in some embodiments, which may be a trigger event or execution criteria for other ETL jobs;
the Examiner notes: it would have been obvious to assign multiple ETL jobs using the same trigger event or execution criteria to implement parallel data processing);

“assigning triggering events to the activation schemata”
(¶¶ 16–17 and 36);

in response to an occurrence of one of the triggering events that is assigned to one of the activation schemata, activating all of the tasks assigned to the respective activation schema to which the occurrence of the one of the triggering events is assigned in accordance with the activation schema”
(¶ 38: those trigger events that are evaluated and satisfy the execution criteria, an ETL job execution request 480 may be provided to ETL job execution service 340 to execute the job identified by the request 480;
¶ 37: ETL job management 330 may implement trigger event monitoring 410 to detect trigger events for ETL jobs).

McPherson does not explicitly teach that activating tasks is perform “in an operating system.”  However, McPherson teaches in paragraph 19 of a “provider network that implements an extract, transform, load (ETL) service,” and in paragraph 72, that the “ETL system may present ETL services to clients as network-based services. In some embodiments, a network-based service may be implemented by a software and/or hardware system designed to support interoperable machine-to-machine interaction over a network.”

Accordingly, McPherson at least suggests or it would have been obvious to a person of ordinary skill in the art that the ETL services and processes are performed within an operating system providing network-based services to clients (see McPherson, ¶ 72: network-based service may define various operations that other systems may invoke, and may define a particular application programming interface (API) to which other systems may be expected to conform when requesting the various operations).


9.	Regarding claim 2, McPherson teaches/suggests:
wherein at least one of: the method further comprises signaling an occurrence of at least one of the triggering events by one of a hardware signal and a software signal”
(¶ 37: trigger event monitoring 410 may subscribe to a feed or stream of updates (e.g., particular to a data object in the data catalog or the data catalog as a whole) in order to monitor the data object updates for trigger events. For other types of trigger events, trigger event monitoring may implement other listeners, scanners, or handlers to retrieve information about ETL process execution status;
¶ 42: ETL job execution worker(s) 520 may send trigger events 562 indicating completion of the ETL job); and
 	
“the triggering events include a reception of data”
(¶ 37: enable a listener for an ETL job that operates upon data source X by configuring the listener to identify updates 440 to data source X;
¶ 17: ETL job processing 130 may create different data events as a result of executing ETL processes and thus may initiate subsequent ETL processing).


10.	Regarding claim 6, McPherson teaches/suggests:
	“synchronizing the tasks assigned to the multiple activation schemata with one another at least partially”
(¶ 45: trigger events may also be time-based events. For example, a time-based trigger event may schedule the execution of the ETL process at a particular time of day;
¶ 59: a chain of ETL processes are dependent upon the completion of prior ETL processes).

11.	Regarding claim 7, McPherson teaches/suggests:
“wherein the activation schemata define a data flow between the tasks”
(¶ 16: different data events 120 may serve as trigger events for ETL process 150 that are executed by ETL job processing 130;
¶ 17: ETL job processing 130 may create different data events as a result of executing ETL processes and thus may initiate subsequent ETL processing).


12.	Regarding claim 9, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above.

13.	Regarding claim 10, it is the corresponding system (device) claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, including the following:
	
McPherson additionally teaches/suggests:
“a processor configured to control performance of activating tasks in an operating system using multiple activation schemata ...”
(Fig. 8 and ¶¶ 62–63).


B.
14.	Claims 3–5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (A) McPherson, as applied to claims 1 and 10, and further in view of (B) Vasil.

15.	Regarding claim 3, McPherson teaches/suggests “the operating system” (¶¶ 19 and 72) and “each of the activation schemata is respectively assigned to a respective” ETL job (Fig. 1 and ¶¶ 16–17, 36–37, and 40).

	McPherson does not teach “the operating system manages multiple virtual machines; and each of the activation schemata is respectively assigned to a respective one of the virtual machines.”

(B) Vasil however teaches or suggests:
	“the operating system manages multiple virtual machines; and each of the activation schemata is respectively assigned to a respective one of the virtual machines”
(Figs. 1 and 2; ¶ 26: the task servers 22 are implemented as virtual machines running on a pool of host devices. a particular host device may support one or more guest operating systems and provide additional flexibility and efficiencies with regard to the sharing of computer resources;
¶ 32: The distributed workflow controller 54 is the portion of the workflow management server 24 which is responsible for controlling performance of the workflows 60 within the workflow system 20).

Vasil teaches virtual machine workflow processing and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasil with those of McPherson, with reasonable expectation of success, to deploy/implement one or more tasks or processes of an ETL job on one or more virtual machines.  The motivation or advantage to do so is to permit the sharing of physical computing resources amongst one or more ETL jobs.

16.	Regarding claim 4, Vasil teaches/suggests:
“wherein the virtual machines are assigned statically to one of multiple processing units”
(¶ 26: the task servers 22 are implemented as virtual machines running on a pool of host devices).

17.	Regarding claim 5, McPherson and Vasil teach/suggest:
“wherein the virtual machines have different security levels”
McPherson, ¶ 20: Provider network 200 may be implemented in a single location or may include numerous data centers hosting various resource pools, such as collections of physical and/or virtualized computer servers ... In some embodiments, provider network 200 may implement various computing resources or services ... and/or any other type of network based services (which may include various other types of storage, processing, analysis, communication, event handling, visualization, and security services ...));
¶ 51: access credentials for executing the ETL process (e.g., identity tokens, username/password information, security role or other information to access source or target data objects)).
Vasil, ¶ 26: the task servers 22 are implemented as virtual machines).

18.	Regarding claim 11, McPherson and Vasil teach/suggest:
“wherein the operating system manages a plurality of virtual machines that are each assigned a respective one of the activation schemata, and the method further comprises synchronizing operation by the plurality of virtual machines with each other by synchronizing occurrences of the respective triggering events respectively assigned to the activation schemata of the plurality of virtual machines”
(McPherson, ¶ 17: ETL job processing 130 may create different data events as a result of executing ETL processes and thus may initiate subsequent ETL processing;
¶ 45: trigger events may also be time-based events. For example, a time-based trigger event may schedule the execution of the ETL process at a particular time of day;
¶ 59: a chain of ETL processes are dependent upon the completion of prior ETL processes;
Vasil, Figs. 1 and 2; ¶ 26: the task servers 22 are implemented as virtual machines running on a pool of host devices. a particular host device may support one or more guest operating systems and provide additional flexibility and efficiencies with regard to the sharing of computer resources;
¶ 32: The distributed workflow controller 54 is the portion of the workflow management server 24 which is responsible for controlling performance of the workflows 60 within the workflow system 20;
¶ 39: control logic 82 of the distributed workflow controller 54 automatically performs dependency tracking of the various tasks).


Allowable Subject Matter
19.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
20.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Applicant’s arguments have not overcome the §103 rejections upon a closer reading of the previously cited reference(s).  Therefore, the rejections are maintained.

In the Remarks, the Applicant contends that:

McPherson does not suggest any schema that maps any particular trigger event to a plurality of McPherson’s ETL jobs, and certainly does not describe a plurality of defined schemata.  Accordingly, McPherson does not teach nor suggest “each of one or more of the activation schemata is assigned multiple activation tasks so that for each such schema all of the tasks of the respective schema are triggered due to occurrence of the triggering event assigned to that respective schema.”

The Examiner disagrees:
	
	McPherson in Fig. 1 and ¶¶ 16–17 teaches that “different data events 120 may serve as trigger events for ETL process 150 that are executed by ETL job processing 130.” Additionally, McPherson teaches in ¶ 42 “send[ing] trigger events 562 indicating completion of the ETL job to ETL job management 330, in some embodiments, which may be a trigger event or execution criteria for other ETL jobs.”  Accordingly, it would have been obvious to one of ordinary skill in the art to assign 


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN WU whose telephone number is (571) 270-5906.  The examiner can normally be reached on Monday to Friday, 8:30 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 11, 2021